
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 695
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Rodriguez
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting an international park between
		  Big Bend National Park in the United States and the protected areas of the
		  Coahuila and Chihuahua States across the border in Mexico.
	
	
		Whereas the United States and Mexico share a common
			 border, natural and cultural resources, and histories;
		Whereas the Chihuahuan Desert region provides an
			 opportunity for the two nations to share research and experience in managing a
			 protected area in this unique ecosystem;
		Whereas there is a desire to conserve and
			 educate others about the significant natural and cultural resources that span
			 the border of the United States and Mexico;
		Whereas the concept is based on the existing international
			 park at Waterton-Glacier International Peace Park between the United States and
			 Canada;
		Whereas beginning in 1935 with President Franklin D.
			 Roosevelt, meetings and discussions have been held to explore an international
			 park in the Big Bend National Park of Texas and the Coahuila and Chihuahua
			 States of Mexico;
		Whereas, on August 14, 1983, an agreement between the
			 United Mexican States and the United States of America on Cooperation for the
			 Protection and Improvement of the Environment in the Border Area was
			 signed;
		Whereas in October of 1988, an agreement of understanding
			 between the National Park Service and the State of Coahuila was signed by
			 Coahuila Governor Eliseo Mendoza Beurrueto, National Park Service Regional
			 Director John Cook, and Big Bend National Park Superintendent Jim Carrico for
			 cooperation between the two countries in research and preservation of the
			 shared environment along the border;
		Whereas a similar agreement of understanding was later
			 signed with the State of Chihuahua; and
		Whereas, on March 27, 2006, the United States and Mexico
			 sign non-binding Joint Declaration of Sister Park Partnerships between Big Bend
			 National Park in Texas, Maderas del Carmen (Coahuila), and Canon de Santa Elena
			 (Chihuahua) Flora and Fauna Protected Areas: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports an international park between Big
			 Bend National Park in the United States and the protected areas of the Coahuila
			 and Chihuahua States across the border in Mexico; and
			(2)requests that the
			 President, in conjunction with Secretaries of Homeland Security, Interior, and
			 State, discuss with Mexico and study the probability of designating an
			 international park.
			
